Citation Nr: 1021206	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  02-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, claimed as muscle weakness and numbness in the 
bilateral upper extremities.

2.  Entitlement to an increased evaluation for degenerative 
joint disease, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to November 
1972, from January 1991 to April 1992, from May 1996 to 
August 1996, and from September 1996 to September 1999, with 
additional Reserve service.  This matter comes properly 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).

The issue of entitlement to service connection for a 
neurological disorder, claimed as muscle weakness and 
numbness in the bilateral upper extremities was remanded by 
the Board in January 2004 for additional development.  In a 
March 2009 decision, the Board denied the claim of 
entitlement to service connection for a neurological 
disorder, claimed as muscle weakness and numbness in the 
bilateral upper extremities, and granted a separate 10 
percent evaluation for degenerative joint disease, left knee.  
Thereafter, the Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on a November 2009 Joint Motion for Remand (Joint 
Motion), the Court remanded this appeal in November 2009 for 
development in compliance with the Joint Motion.  The appeal 
is remanded to the RO via the Appeals Management Center, in 
Washington, DC.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's decision with respect to the claim of 
entitlement to service connection for a neurological 
disorder, claimed as muscle weakness and numbness in the 
bilateral upper extremities, finding that the Veteran was not 
provided with a VA medical nexus opinion in accordance with a 
January 2004 Board remand.  The Court also remanded the 
separate 10 percent evaluation for degenerative joint 
disease, left knee, finding that the August 2008 VA medical 
examination on which the Board based the March 2009 decision, 
was "vague with regard to the points at which [the 
Veteran's] knee motion became painful."  Accordingly, in 
order to prevent prejudice to the Veteran, that part of the 
March 2009 decision of the Board which denied entitlement to 
service connection for a neurological disorder, claimed as 
muscle weakness and numbness in the bilateral upper 
extremities, and which assigned a 10 percent evaluation for 
degenerative joint disease, left knee, must be vacated, and a 
new decision will be entered as if the March 2009 decision by 
the Board had not adjudicated those issues.


ORDER

That part of the March 20, 2009 decision of the Board which 
denied entitlement to service connection for right ear 
hearing loss and which assigned a 10 percent evaluation for 
degenerative joint disease, left knee, are vacated.


REMAND

The Court's November 2009 order remanded the claims of 
entitlement to service connection for a neurological 
disorder, claimed as muscle weakness and numbness in the 
bilateral upper extremities, and entitlement to an increased 
evaluation for degenerative joint disease, left knee, 
currently evaluated as 10 percent disabling, for 
readjudication consistent with the November 2009 Joint 
Motion.  The Joint Motion stated that readjudication of the 
muscle weakness and numbness in the bilateral upper 
extremities claim was required because the Veteran had not 
been provided with a VA medical nexus opinion, as was 
required by a January 2004 Board remand.  As such, the muscle 
weakness and numbness in the bilateral upper extremities 
claim must be remanded for a new medical examination, as the 
Veteran has not been provided with a neurological examination 
which conforms to the orders of the January 2004 Board 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In addition, the Joint Motion stated that readjudication of 
the claim for an increased evaluation for degenerative joint 
disease, left knee, was required because the August 2008 VA 
medical examination on which the Board relied was "vague 
with regard to the points at which [the Veteran's] knee 
motion became painful."  As such, the claim must be remanded 
for a new medical examination, as the August 2008 VA medical 
examination was inadequate.  38 C.F.R. § 3.159(c)(4) (2009); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA 
provides the Veteran with an examination in a service 
connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology 
of any muscle weakness and numbness in 
the bilateral upper extremities found.  
The claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any muscle 
weakness and numbness in the bilateral 
upper extremities loss found is related 
to the Veteran's periods of military 
service or to a service-connected 
disability.  In providing this opinion, 
the examiner must specifically note 
that the Veteran's earliest recorded 
complaint of numbness in the arms was 
in an April 1992 active service 
separation report of medical history.  
The examiner must also note the 
Veteran's subsequent reports of 
continuity of symptomatology.  Any 
opinion provided must include an 
explanation of the basis for the 
opinion.  If any of the above requested 
opinions cannot be made without resort 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

2.	The Veteran must be afforded an 
orthopedic examination to determine the 
current severity of his service- 
connected degenerative joint disease, 
left knee.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing must be conducted, 
including a thorough orthopedic 
examination of the Veteran's left knee.  
The orthopedic examiner must conduct 
full range of motion studies on the 
Veteran's left knee.  The examiner must 
first record the range of motion on 
clinical evaluation, in terms of 
degrees.  If there is clinical evidence 
of pain on motion, the orthopedic 
examiner must indicate the specific 
degree of motion at which such pain 
begins.  The same range of motion 
studies must then be repeated after at 
least 10 repetitions and after any 
appropriate weight- bearing exertion.  
Then, after reviewing the Veteran's 
complaints and medical history, the 
orthopedic examiner must render an 
opinion as to the extent to which the 
Veteran experiences functional 
impairments, such as weakness, excess 
fatigability, lack of coordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to any 
service-connected musculoskeletal 
disorder.  Any opinion provided must 
include an explanation of the basis for 
the opinion.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.


3.	The RO must notify the Veteran that it is 
his responsibility to report for all 
scheduled VA examinations, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


